         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 1Page
                                                                of 101PageID
                                                                       of 10 #: 2935




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  VSTREAM TECHNOLOGIES, LLC                        §
                                                   §
  v.                                               §     Civil Action No. 6:15-cv-974-JRG-JDL
                                                   §
  PLR IP HOLDINGS, LLC, et al.                     §        CONSOLIDATED LEAD CASE

                                               ORDER

           Before the Court is Defendant Motorola Mobility LLC’s (“Motorola”’s) Motion to

  Dismiss VStream’s First Amended Complaint pursuant to Federal Rule of Civil Procedure

  12(b)(6). (Doc. No. 111.) Plaintiff VStream Technologies, LLC (“Plaintiff” or “VStream”) has

  filed a response to this motion (Doc. No. 127), to which Motorola has filed a reply (Doc. No.

  135). Defendants BlackBerry Ltd. and BlackBerry Corporation (collectively “BlackBerry”) have

  filed a substantially similar motion. (Doc. No. 112.) VStream has likewise filed a response

  (Doc. No. 128), and Blackberry has filed a reply (Doc. No. 134). Upon consideration of the

  parties’ arguments, the Court ORDERS VStream to FILE AN AMENDED COMPLAINT

  that is consistent with the Federal Rules and this Order WITHIN 14 DAYS of the date of this

  Order.

                                          BACKGROUND

           On November 11, 2015, Plaintiff filed suit against Motorola and Blackberry. (Case No.

  6:15-cv-976, Doc. No. 1, “Original Complaint”.)           Plaintiff’s Original Complaint alleged

  infringement of five patents: United States Patent Nos. 6,690,731 (“the ’731 Patent”), 8,179,971

  (“the ’971 Patent”), 6,850,647 (“the ’647 Patent), 7,627,183 (“the ’183 Patent”), and 7,489,824

  (“the ’824 Patent”) (collectively, “the Asserted Patents”). (See id.)




                                                   1
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 2Page
                                                                of 102PageID
                                                                       of 10 #: 2936




         On January 25, 2016 and February 9, 2016, Motorola and Blackberry filed Motions to

  Dismiss the Original Complaint. (Doc. No. 30 & 45.) These motions were fully briefed. (see

  Doc. Nos. 46, 58, 61, 63.) On May 19, 2016, VStream filed a First Amended Complaint. (Doc.

  No. 107, “FAC”.) The Original Complaint and FAC are substantially the same, except that the

  FAC lists additional Motorola and Blackberry products that allegedly infringe the Asserted

  Patents. (Compare Original Complaint to FAC.) Like the Original Complaint, the FAC does not

  identify any representative claims of the Asserted Patents that are allegedly infringed by

  Motorola or Blackberry. (See generally FAC.) Two exemplary paragraphs of the FAC state:

         20.    Motorola has infringed and continues to infringe one or more claims of the
         ’731 Patent, either literally or through equivalents in violation of 35 U.S.C. §
         271(a) by manufacturing, using, selling, offering to sell, and/or marketing several
         types of consumer electronics, including without limitation smartphones that
         implement the systems, methods, apparatus, and/or articles of manufacture
         claimed in the ’731 Patent, including but not limited to the Motorola Moto G4
         Plus, Motorola Moto G4, Motorola Moto G4 Play, Motorola Droid Turbo 2,
         Motorola Droid Turbo, Motorola Droid Ultra, Motorola Droid Maxx, Motorola
         Droid Maxx 2, Motorola Droid Mini, Motorola Moto G Turbo Edition, Motorola
         Moto X, Motorola Moto X Force, Motorola Moto X Style, Motorola Moto X Play
         Dual SIM, Motorola Moto X Play, Motorola Moto X Pure Edition, Motorola
         Moto X (2nd gen), Motorola Moto G, Motorola Moto G Dual SIM (3rd gen),
         Motorola Moto G (3rd gen), Motorola Moto G 4G (2nd gen), Motorola Moto G
         4G Dual SIM (2nd gen), Motorola Moto G Dual SIM (2nd gen), Motorola Moto
         G (2nd gen), Motorola Moto G 4G, Motorola Moto G Dual SIM, Motorola Moto
         E, Motorola Moto E Dual Sim, Motorola Moto E Dual SIM (2nd gen), Motorola
         Moto E (2nd gen), Motorola Moto E 4G LTE, Motorola Moto E 3G, Motorola
         Moto Maxx, Motorola Nexus 6, Motorola Luge, Motorola Droid RAZR MAXX
         HD, Motorola Droid RAZR HD, Motorola Droid RAZR M, Motorola RAZR M
         XT905, and Motorola Atrix HD smartphones.

         21.     On information and belief, Motorola has actively induced infringement of
         the ’731 patent and is liable as an infringer under 35 U.S.C. § 271(b). On
         information and belief, Motorola’s customers use the products accused of
         infringement herein, and such use directly infringes the ’731 Patent. At least as of
         the date of this lawsuit, Motorola has knowledge of the Patents and, on
         information and belief, has knowledge of actual infringement of the Patents by
         Motorola’s customers. Motorola actively induces infringement by advertising the
         use of the accused products in an infringing manner and instructing its customers
         to use the accused products in an infringing manner. For example, and without

                                                  2
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 3Page
                                                                of 103PageID
                                                                       of 10 #: 2937




         limitation, the user guide for the Moto X Pure Edition instructs users how to use
         the phone’s video camera to capture HD video, which uses the image stabilization
         functionality of Qualcomm Snapdragon processors. Motorola therefore infringes
         one or more claims of the ’731 Patent in violation of 35 U.S.C. § 271(b) by
         inducing infringement of the ’731 Patent.

  (FAC at ¶¶20-21.) The FAC uses similar language in its allegations against Blackberry. (See,

  e.g., FAC ¶¶22-23.) The FAC repeats this pattern for each of the remaining causes of action.

         Based on these allegations, on June 2, 2016, Motorola and Blackberry filed now-pending

  motions to dismiss the above-identified civil action for failure to state a claim. (Doc. Nos. 111 &

  112). After those motions were filed, the Court denied the Motions to Dismiss the Original

  Complaint as moot. (Doc. No. 115.)

                                        LEGAL STANDARD

         Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain “a short

  and plain statement of the claim showing that the pleader is entitled to relief, in order to give the

  defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.

  Corp. v. Twombly, 550 U.S 544, 545 (2007) (interpreting Rule 8); see also Ashcroft v. Iqbal, 556

  U.S. 662, 684–85 (2009) (applying Twombly generally to civil actions pleaded under Rule 8).

  “‘[D]etailed factual allegations’” are not required. Iqbal, 556 U.S. 662 at 678 (quoting Twombly,

  550 U.S. at 555). Nevertheless, a complaint must allege “sufficient factual matter, accepted as

  true, to ‘state a claim that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). “A

  claim has facial plausibility when the pleaded factual content allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.”            Id. (citing

  Twombly, 550 U.S. at 556). This determination is a “context-specific task that requires the

  reviewing court to draw on its judicial experience and common sense.” Id. at 1950.




                                                   3
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 4Page
                                                                of 104PageID
                                                                       of 10 #: 2938




                                           DISCUSSION

         As a preliminary matter, the parties dispute what pleading standard should be applied to

  the direct patent infringement allegations in the FAC. Prior to December 1, 2015, Form 18 of the

  Federal Rules of Civil Procedure (“FRCP”) provided an illustration of a sample complaint for a

  claim for direct patent infringement. This form was previously recognized as sufficient under

  Rule 8. In re Bill of Lading Transmission and Processing System Patent Litigation, 681 F.3d

  1323, 1334 (Fed. Cir. 2012). On December 1, 2015, amendments to the FRCP abrogated Rule

  84 and its accompanying forms. These amendments “govern in all proceedings in civil cases

  thereafter commended and, insofar as just and practicable, all proceedings then pending.”

  (Transmittal of Amendments to the FRCP, April 29, 2015 at 3 (emphasis added).) The Fifth

  Circuit has held that when amendments to the FRCP are to be applied to pending cases “insofar

  as just and practicable,” those amendments “should be given retroactive application ‘to the

  maximum extent possible.’” Long v. Simmons, 77 F.3d 878, 879 (5th Cir. 1996) (internal

  citations omitted). In this case, Plaintiff filed the FAC on May 19, 2016, more than five months

  after the amendments to the FRCP took effect. The Court thus finds that it is just and practicable

  to analyze the sufficiency of the FAC under Rule 8 in light of the standards articulated in

  Twombly and Iqbal. See Rembrandt Patent Innovations LLC v. Apple Inc., No. 14-cv-05093,

  2015 WL 8607390, at *2 (N.D. Cal. Dec. 13, 2015); Tannerite Sports, LLC v. Jerent Enterprises,

  LLC, No. 6:15-cv-00180, 2016 WL 1737740, at *2–5 (D. Or. May 2, 2016).

         Plaintiff argues that because this action was commenced on November 11, 2015, before

  the FRCP amendments took effect, the Form 18 pleading standard should apply. This argument

  is not persuasive. The decision in Tannerite Sports is instructive. See Tannerite Sports, 2016

  WL 1737740, at *2-*5.       In Tannerite, the Court applied the Iqbal and Twombly pleading

  standard to Defendants’ amended non-infringement counterclaims, which were filed after the
                                                  4
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 5Page
                                                                of 105PageID
                                                                       of 10 #: 2939




  amendments to the FRCP took effect. The Court applied the Iqbal and Twombly standard even

  though the case and Defendants’ original non-infringement counterclaims were filed prior to

  December 1, 2015. Id. In part, the Court noted that it was appropriate to apply the Iqbal and

  Twombly standard for policy reasons. The Court explained that “[t]he farther from December 1,

  2015 this issue arises, the weaker the argument for utilizing the defunct form.” Tannerite Sports,

  LLC, 2016 WL 1737740, at *4. In this case, where the FRCP amendments took effect more than

  five months before Plaintiff filed the FAC, and Plaintiff was aware that Blackberry and Motorola

  disputed the adequacy of the Original Complaint on the basis of those amendments, it is

  appropriate to apply the standards set forth in Twombly and Iqbal to the FAC. With the proper

  standard in mind, the Court now turns to substance of the parties’ dispute.

         Plaintiff is the owner of the Asserted Patents, which are drawn to data encoding and

  decoding technology, specifically for image and video data. (See generally, Asserted Patents.)

  Plaintiff alleges that Motorola and Blackberry directly infringe and induce infringement of the

  Asserted Patents through their various smartphone products. (See generally, FAC.)

         Motorola and Blackberry argue that Plaintiff fails to state facts that suggest a plausible

  claim. (Doc. No. 111, at 1; Doc. No. 112, at 1.) Specifically, Motorola and Blackberry contend

  that the FAC is nothing more than a recitation of statutory language and “bare conclusory

  assertions.” (Doc. No. 111, at 5.) Motorola and Blackberry cite the Court’s opinion in Uniloc

  and contend that Plaintiff is required to “identify specific asserted claims” and explain “how the

  elements of those claims are met by the accused products.” (Doc. No. 111, at 9; Doc. No. 112, at

  8); see generally Uniloc v. Avaya, 6:15-cv-1168, at *8-9 (E.D. Tex. June 2, 2016). Motorola and

  Blackberry further contend that Plaintiff’s induced infringement claims fail because (1) Plaintiff

  has not adequately pled direct infringement and (2) Plaintiff has not adequately pled the other



                                                  5
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 6Page
                                                                of 106PageID
                                                                       of 10 #: 2940




  elements of induced infringement, including specific intent to induce infringement and

  knowledge that a third party’s acts constituted direct infringement. (Doc. No. 111, at 10; Doc.

  No. 112, at 9.)

         Plaintiff opposes Motorola’s and Blackberry’s motions and contends its allegations are

  sufficiently pled. (Doc Nos. 127 & 128.) Specifically, Plaintiff argues that it has satisfied its

  pleading requirements by identifying the Asserted Patents and providing a list of Motorola’s and

  Blackberry’s allegedly infringing products. (Doc. No. 127, at 8.)          Plaintiff also identifies

  paragraphs 11 and 12 of the FAC, which provide a general overview of video compression and

  decompression techniques, as describing the “accused functionality at the heart of the infringing

  products.” (Id. at 7; see also FAC ¶¶11-12.) Plaintiff further contends that Motorola and

  Blackberry have been able to move forward with discovery, showing that these defendants have

  sufficient information from the FAC to frame a defense in the case. (Doc. No. 127, at 8-9.)

  Plaintiff further contends that “requiring VStream to amend the FAC would be inconsistent with

  FRCP 1” because it would not “advance the interests of justice.” (Id. at 9.) Plaintiff alleges that

  Motorola’s and Blackberry’s motions have caused unnecessary delay in the litigation process and

  that asking Plaintiff to amend the FAC would “compound that mischief.” (Id.)

         Plaintiff contends that its induced infringement claims are likewise sufficient. (Id. at 10-

  12.) Specifically, Plaintiff contends that it has alleged specific intent to induce infringement by

  pleading that Motorola and Blackberry advertise “the use of the accused products in an

  infringing manner” and instruct customers “to use the accused products in an infringing manner.”

  (Id. at 11.) Plaintiff also contends that it provides a specific example of induced infringement for

  each of its allegations, such as: “the user guide for the Moto X Pure Edition instructs users how

  to use the phone’s video camera to capture HD video, which uses the image stabilization



                                                   6
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 7Page
                                                                of 107PageID
                                                                       of 10 #: 2941




  functionality of Qualcomm Snapdragon processors.” (Id. at 12.) Plaintiff argues that it has

  satisfied the knowledge requirement of induced infringement by alleging that Motorola and

  Blackberry had knowledge of the patents at least since this lawsuit was filed. (Id. at 12.)

         The Court finds that Plaintiff has not pled sufficient factual allegations to plausibly

  suggest its claims for patent infringement. Although Plaintiff has identified a long list of

  Defendants’ allegedly infringing products, the key to patent infringement is not just identifying

  those products, but identifying how those products allegedly infringe the Asserted Patent claims.

  Beyond Plaintiff’s “specific example” in each of its induced infringement allegations, discussed

  further infra, there is no information in the FAC even attempting to tie the accused products to

  the overall technology described by the Asserted Patents, let alone tying the accused products to

  the claims of the Asserted Patents. Plaintiff’s assertion that paragraphs 11 and 12 of the FAC

  describe the “accused functionality at the heart of the infringing products” is belied by the actual

  language of the FAC. These paragraphs are grouped with paragraphs related to the Asserted

  Patents, not the accused products. (See FAC, ¶¶10-18.) Furthermore, these paragraphs generally

  describe video compression and decompression techniques, including a broad list of potential

  industries where video compression and decompression can be used. There is simply not enough

  specificity to put Defendants on notice of the accused aspects of the accused products as they

  relate to representative claims of the Asserted Patents.

         Because the Court finds that Plaintiff’s direct infringement claims are insufficient,

  Plaintiff’s induced infringement claims must also fail. BMC Software, Inc. v. ServiceNow, Inc.,

  2015 WL 2379333, at *2 (E.D. Tex. May 18, 2015).               Plaintiff has sufficiently pled the

  knowledge element of induced infringement by alleging that “[a]t least as of the date of this

  lawsuit, [defendant] has knowledge of the Patents and, on information and belief, has knowledge



                                                   7
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 8Page
                                                                of 108PageID
                                                                       of 10 #: 2942




  of actual infringement of the Patents by [defendant]’s customers.” (see, e.g., FAC ¶21); Uniloc

  v. Avaya, 6:15-cv-1168, slip op. at 8 (E.D. Tex. June 2, 2016) (holding that failure “to allege pre-

  suit knowledge of the patent is not a basis to dismiss indirect infringement claims.”).

         However, Plaintiiff must include additional facts in order to plausibly plead the specific

  intent prong of induced infringement. Besides its “specific examples,” Plaintiff includes only a

  single sentence in each of its allegations that appears to be directed to the specific intent prong.

  In each instance, Plaintiff states “[defendant] actively induces infringement by advertising the

  use of the accused products in an infringing manner and instructing its customers to use the

  accused products in an infringing manner.” (see, e.g., FAC ¶21.) While the Court does agree

  with Plaintiff that factual allegations of instructions to use a product in an infringing manner may

  be sufficient to plead specific intent, Uniloc, 6:15-cv-1168, at 8-9, these “naked assertions” are

  insufficient. U.S. Ethernet Innovations, LLC v. Cirrus Logic, Inc., No. 6:12CV366 MHS-JDL,

  2013 WL 8482270, at *4 (E.D. Tex. Mar. 6, 2013). Nor do Plaintiff’s “specific examples” add

  sufficient facts to cure this deficiency. It is not clear how these examples actually relate the

  accused products to the Asserted Patent claims. For instance, there is no explanation of how the

  “stabilization functionality of Qualcomm Snapdragon processors” implicates the Asserted Patent

  claims. Indeed, Plaintiff does not mention “Qualcomm Snapdragon processors” anywhere else

  in the FAC. Plaintiff must at least provide some basis to plausibly support its allegations by

  including facts or examples that clearly link Defendants’ advertisements or instructions to use

  the accused products to Defendants’ customers’ alleged infringement of the patent claims.

         While “detailed factual allegations” are not required, Iqbal, 556 U.S. 662 at 678 (quoting

  Twombly, 550 U.S. at 555), a Complaint must allege “sufficient factual matter, accepted as true,

  to ‘state a claim that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Likewise,



                                                   8
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20
                                                         Page 9Page
                                                                of 109PageID
                                                                       of 10 #: 2943




  although allegations to the level of detail contained in infringement contentions are not required

  at the pleading stage, Solocron Education v. Healthstream, 2:16-cv-16-JRG, slip. op. at 5-6 (E.D.

  Tex. June 7, 2016), there must be more than boilerplate conclusory statements to support a claim

  for relief. Twombly, 550 U.S. at 570. To be clear, Plaintiff need not perform an element-by-

  element analysis of the accused products to the claims in order to satisfy its obligations.

  However, Plaintiff must at least put Defendants on plausible notice of the claims Defendants

  may need to defend agains by identifying a representative claim from each of the Asserted

  Patents and providing facts sufficient to create a plausible inference that the claim is infringed by

  the accused products. See TeleSign Corp. v. Twilio, Inc., CV 16-2106 PSG (SSx), at *4 (“[I]n

  the post-Form 18 world, a plaintiff must include allegations sufficient to ‘permit [the] court to

  infer that the accused product infringed each element of at least one claim.” (quoting Atlas IP,

  LLC v. Exelon Corp., 2016 WL 2866134, at *5 (N.D. Ill. May 17, 2016))); Asghari-Kamrani v.

  United Services Automobile Association, 2016 WL 1253533, at *4 (E.D. Va. Mar. 22, 2016);

  Robern, Inc. v. Glasscrafters, Inc., No. CV 16-1815, 2016 WL 3951726, at *5 (D.N.J. July 22,

  2016) (“Plaintiff made no attempt to describe the alleged infringement and also failed to relate

  factual assertions to the pertinent claims in the '884 patent. . . . Essentially, Plaintiff has echoed

  the statutory language and the requirements of the now-abrogated Form 18. This is not sufficient

  to meet the pleading standard under Iqbal/Twombly.”)

         The fact that the parties have commenced discovery does not excuse Plaintiff from

  fulfilling its pleading obligations. Plaintiff is required by the Federal Rules to allege sufficient

  facts in its pleadings to state a plausible claim for relief. These requirements do not change

  simply because the case has advanced in discovery. Nor are these requirements somehow

  inconsistent with FRCP 1. Rule 1 does not “abridge the scope” of the rules; it simply invites all



                                                    9
         Case 6:20-cv-00783-ADA
Case 6:15-cv-00974-JRG-JDL      Document
                            Document     25-1 08/24/16
                                     153 Filed Filed 11/20/20 Page
                                                         Page 10     10PageID
                                                                 of 10  of 10 #: 2944




   parties to employ the rules in a just manner. See 2015 Committee Notes on FRCP, Rule 1.

   Although the parties have had ample time to serve discovery and contentions illuminating the

   details of their claims and defenses, Plaintiff must still meet its obligations under the rules with

   its FAC.

                                            CONCLUSION

          For the reasons explained herein, the Court ORDERS that VStream FILE AN

   AMENDED COMPLAINT that is consistent with the Federal Rules and this Order WITHIN

   14 DAYS of the date of this Order




                       So ORDERED and SIGNED this 24th day of August, 2016.




                                                   10
